                Case 2:19-cv-01029-RAJ Document 14 Filed 05/20/20 Page 1 of 4




1
                                                      HONORABLE RICHARD A. JONES
2
3
4
5
6
7
8
9
10
11                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
12                                    AT SEATTLE
13
14   CARPENTERS HEALTH AND SECURITY
     TRUST OF WESTERN WASHINGTON;
15   CARPENTERS RETIREMENT TRUST OF
     WESTERN WASHINGTON;                             Case No. 19-cv-01029-RAJ
16   CARPENTERS-EMPLOYERS VACATION
     TRUST OF WESTERN WASHINGTON; and                ORDER DENYING MOTION
17   CARPENTERS-EMPLOYERS                            FOR DEFAULT JUDGMENT
     APPRENTICESHIP AND TRAINING
18   TRUST FUND OF WASHINGTON-IDAHO,

19                 Plaintiffs,

20         v.

21   TERAS CONSTRUCTION, LLC, a
     Washington limited liability company,
22
                   Defendant.
23
24
           This matter comes before the Court on Plaintiffs’ motion for default judgment
25
     against Defendant Teras Construction, LLC (“Teras”). Dkt. # 10. On July 10, 2019,
26
     Teras was served with a summons and copy of the complaint. Dkt. # 5. Teras did not
27
     ORDER – 1
28
                Case 2:19-cv-01029-RAJ Document 14 Filed 05/20/20 Page 2 of 4




1    appear or otherwise respond. On November 18, 2019, the Court entered an order of
2    default against Teras. Dkt. # 9. Plaintiffs now move for default judgment. For the
3    following reasons, the Court DENIES the motion without prejudice.
4             At the default judgment stage, a court presumes all well-pleaded factual
5    allegations are true, except those related to damages. TeleVideo Sys., Inc. v. Heidenthal,
6    826 F.2d 915, 917-18 (9th Cir. 1987); see also Fair House. of Marin v. Combs, 285 F.3d
7    899, 906 (9th Cir. 2002). Where those facts establish a defendant’s liability, the court has
8    discretion, not an obligation, to enter a default judgment. Aldabe v. Aldabe, 616 F.2d
9    1089, 1092 (9th Cir. 1980); Alan Neuman Productions, Inc. v. Albright, 862 F.2d 1388,
10   1392 (9th Cir. 1988). A plaintiff must submit evidence supporting a claim for a
11   particular sum of damages. TeleVideo Sys., 826 F.2d at 917-18; see also Fed. R. Civ. P.
12   55(b)(2)(B). If the plaintiff cannot prove that the sum it seeks is “a liquidated sum or
13   capable of mathematical calculation,” the court must hold a hearing or otherwise ensure
14   that the damage award is appropriate. Davis v. Fendler, 650 F.2d 1154, 1161 (9th Cir.
15   1981).
16            Plaintiffs are a collection of trust funds established to offer fringe benefits to
17   eligible participants. Dkt. # 1 ¶¶ 1.1-1.3. Teras is a Washington limited liability
18   company. Id. ¶ 1.6. In late 2013, Teras executed a Compliance Agreement that bound
19   Teras to a master labor agreement (collectively, the “Agreements”). Id. ¶¶ 3.1-3.3.
20   Under the Agreements, Teras agreed to be bound by the terms of the four trust
21   agreements that comprise the Carpenters Trusts. Id. ¶ 3.6. In doing so, Teras also agreed
22   to pay fringe benefit contributions to each of the Plaintiff trust funds. Id. ¶¶ 3.6-3.10.
23            Teras’s payment of those fringe benefits has been spotty. Id. ¶¶ 3.12-3.16. From
24   late 2016 to early 2020, Teras has gone in and out of delinquency, and during that time it
25   has accumulated liquidated damages and interest. Id. But the chronology that Plaintiffs’
26   have constructed is equally spotty, making it difficult to track Teras’s delinquency. Dkt.
27
     ORDER – 2
28
              Case 2:19-cv-01029-RAJ Document 14 Filed 05/20/20 Page 3 of 4




1    # 10 at 8; Dkt. # 13 at 4. The chronology poorly describes exactly when Teras became
2    delinquent, when it paid its delinquency in full, when it resumed payment, and when it
3    became delinquent again. Dkt. # 10 at 8; Dkt. # 13 at 4. For example, after Teras repaid
4    its initial delinquency in late 2018, it became delinquent again in early 2019 but
5    “eventually did provide payment in full.” Dkt. # 1 ¶ 3.14. Plaintiffs do not specify when,
6    or whether Teras resumed making timely payments after that. Id. Similarly, after
7    Plaintiffs filed the complaint, Teras “provided some partial payments which have
8    significantly reduced the balance owed, but such payments have not paid off the
9    delinquent balance in full.” Dkt. # 13 at 4. Again, Plaintiffs do not say when, or whether
10   Teras resumed making timely payments.
11          By Plaintiffs’ calculations, as of the date of the motion for default judgment, Teras
12   owes the Carpenters Trusts $50,274.52, consisting of $36,331.36 in unpaid fringe benefit
13   contributions, $13,722.37 in liquidated damages, and $220.79 in accrued interest. Dkt.
14   # 10 at 8. But the gaps in Plaintiffs’ chronology make it impossible to verify its
15   calculations. And the only evidence that Plaintiffs provide is a claim summary of the
16   reporting periods for May 2019, December 2019, and January 2020—three months out of
17   more than three years of delinquencies and repayment from late 2016 to early 2020. Dkt.
18   # 13 at 280. Thus, the Court cannot determine whether Plaintiffs’ request is for a
19   reasonable sum certain.
20          And the Court has good reason to question Plaintiffs’ calculations. According to
21   the motion for default judgment, when Plaintiffs filed their complaint on July 2, 2019,
22   Teras owed $70,807.52. Dkt. # 10 at 2. But according to the declarations filed in support
23   of the motion, Teras owed only $22,282.31 when the complaint was filed. Dkt. # 12 at 2;
24   Dkt. # 13 at 4. The Court has been unable to reconcile these two figures and does not
25   know if this error has affected Plaintiffs’ present damages calculations.
26          Plaintiffs also state a claim under the Employee Retirement Income Security Act
27
     ORDER – 3
28
                 Case 2:19-cv-01029-RAJ Document 14 Filed 05/20/20 Page 4 of 4




1    (“ERISA”). Dkt. # 1 ¶¶ 4.4-4.6. However, Plaintiffs’ motion for default judgment
2    devotes a mere two sentences to this claim and does not reference the relevant statutes or
3    case law or identify the supporting factual allegations. Dkt. # 10 at 4, 8. If Plaintiffs
4    wish to recover on this claim, they will need to do better than that. DIRECTV, Inc. v.
5    Hoa Huynh, 503 F.3d 847, 854 (9th Cir. 2007) (holding that a “defendant is not held to
6    admit facts that are not well-pleaded or to admit conclusions of law”) (internal citation
7    omitted).
8           In a separate action before this Court, Plaintiffs also moved for default judgment.
9    This Court denied that motion without prejudice because, among other things, Plaintiffs
10   failed to “clearly and consistently establish their entitlement to a specific amount” and to
11   “directly and clearly support that request with . . . exhibits and declarations.” Order at 3,
12   Carpenters Health & Security Trust of W. Wash. v. GHL Architectural Millwork, LLC,
13   No. 2:19-cv-01030-RAJ (W.D. Wash. May 11, 2020) (Dkt. # 14). That is also true here.
14   Thus, the Court leaves Plaintiffs with a few simple admonitions: check your math, clearly
15   explain Teras’s history of delinquency and payments, and ensure that the amount you
16   seek is clearly supported by exhibits and declarations.
17          For the foregoing reasons, the Court DENIES Plaintiffs’ motion for default
18   judgment without prejudice to refiling with the corrections discussed herein. Dkt. # 10.
19
20          Dated this 20th day of May, 2020.
21
22
23
                                                       A
                                                       The Honorable Richard A. Jones
24
                                                       United States District Judge
25
26
27
     ORDER – 4
28
